Citation Nr: 1115718	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for right knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection for right knee patellofemoral syndrome and assigned a noncompensable evaluation, effective February 4, 2007.

In June 2009 the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In June 2009 the Board remanded the claim to provide the Veteran with a VA orthopedic examination to evaluate the current nature of her service-connected right knee disability.  The remand instructions directed the examiner to indicate whether there was any recurrent subluxation or lateral instability and to characterize any such recurrent subluxation or lateral instability as "severe," "moderate," or "slight."  On VA examination in June 2009, the Veteran denied any right knee instability.  Unfortunately, however, the examination report did not describe any subjective reports or objective findings regarding any subluxation.  Therefore, the claim must be remanded to provide the Veteran with an additional VA joints examination that includes a description of any right knee subluxation.

In correspondence received in December 2010, the Veteran, a registered nurse, described her current right knee symptoms and treatment and stated that she anticipated having a VA MRI (magnetic resonance imaging) and x-ray study performed soon.  The AMC/RO should request any VA MRI and x-ray study reports as well as any ongoing VA treatment records from the Tucson, Arizona, and Columbia, South Carolina, VA Healthcare Systems dating since September 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for the right knee disability.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any VA MRI and x-ray study reports as well as any relevant ongoing medical records since September 2009 from the Tucson, Arizona, and Columbia, South Carolina, VA Healthcare Systems.

2.  Following receipt of any additional treatment records, the Veteran should be afforded a VA joints examination to evaluate the current nature of her right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review in this case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, revised on April 20, 2009.  The examination must respond to the instructions contained therein and include a report of any right knee subluxation symptoms or findings.  If there is recurrent subluxation and/or any lateral instability found, the examiner is asked to characterize its degree in terms of "severe," "moderate," or "slight."  A medical rationale for any opinions expressed should be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

